FERNANDEZ, Circuit Judge,
dissenting:
I dissent from the majority opinion to the extent that it holds that the Trust Funds are entitled to recover further amounts from Lopshire for employee work hours, which were not reported. The contrary view allows the Trust Funds to partially enforce a properly repudiated pre-hire agreement by using what amounts to an adoption by conduct theory. That they are not entitled to do. See Hawaii Carpenters’ Trust Funds v. Henry, 906 F.2d 1349, 1354-55 (9th Cir.1990).
'While I agree that the Trust Funds could and did rely upon the receipt of reports and monies from Lopshire, that is all they had a right to rely upon. Had Lopshire reported that he owed for “X” hours of labor and then sent in money for something less than “X,” the Trust Funds might well have a basis to complain, but he did not do that.
The Trust Funds gave whatever benefits they gave based solely upon the amounts Lopshire paid to them) Had the employees worked only the reported hours, their employee benefits would have been the same as those granted to them. As it is, the Trust Funds were entitled to nothing at all. Thus, they are not entitled to more than théy re*886eeived. In other words, neither Lopshire nor the Trust Funds are entitled to any relief.
Thus, I respectfully dissent.